Title: To Thomas Jefferson from Isaac Briggs, 20 October 1808
From: Briggs, Isaac
To: Jefferson, Thomas


                  
                     My dear Friend 
                     
                     Washington City 20 of the 10 mo 1808.
                  
                  I have accompanied to this City my friend Jesse Kersey, a minister of our Society, who is desirous to have a religious meeting with such of the inhabitants of this place as are willing to attend. The place appointed is the Baptist Meeting house at the intersection of 18 Street W and J Street N. Meeting to commence at 6 o’clock this evening.
                  Jesse Kersey is a Minister in high esteem not only amongst us, but with most, I believe, who have heard him. 
                  Accept my salutations of esteem and friendship.
                  
                     Isaac Briggs.
                  
               